On order of the Court, the application for leave to appeal the March 27, 2018 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The denial is without prejudice to the defendant's right to file a motion for relief from judgment pursuant to MCR Subchapter 6.500 that may include his claim that *146the prosecution failed to give timely notice that the defendant would be subject to a 25-year mandatory minimum under MCL 769.12(1)(a). See MCL 769.13(1) ; People v. Hornsby , 251 Mich. App. 462, 472, 650 N.W.2d 700 (2002) ; People v. Ellis , 224 Mich. App. 752, 755, 569 N.W.2d 917 (1997).